                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


AURACLE HOMES, LLC., et al.,                       :       CIVIL ACTION NO. 3:20-CV-829 (VAB)
    Plaintiffs,                                    :
                                                   :
        v.                                         :
                                                   :
NED LAMONT                                         :
     Defendant                                     :        DECEMBER 31, 2020

         DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS

        Pursuant to Local Rule 7(d) the defendant, Governor Lamont, submits this reply brief in

support of Defendant’s Motion to Dismiss the Amended Complaint (ECF #44) and in response to

Plaintiffs’ Opposition to Defendant’s Motion to Dismiss (ECF # 51)(hereinafter “Opp.”).

        Executive Order (hereinafter “EO”) 9T was issued after plaintiffs’ brief in opposition was

filed and extended the eviction moratorium EOs until February 9, 2021, but still makes an

exception for nonpayment of rent due on or before February 29, 2020, and for serious

nonpayment of rent. EO 9T. 1 EO 9T also extends the use of security deposits in excess of one

month’s rent to pay rent due from October 1, 2020 through February 9, 2021. Id. The federal

government has passed a stimulus package that has extended the CDC federal eviction

moratorium through the end of January 2021 and provides $25 billion in rental assistance. 2

I. Lack of Jurisdiction –

        Ultra Vires Claim - Plaintiffs challenge the EOs made pursuant to Conn. Gen. Stat. §§

28-9 and 19a-131a as being ultra vires. “A state officer acts ultra vires when he acts beyond the

scope of his statutory authority, or pursuant to authority deemed to be unconstitutional.” Brown

1
  Executive Order 9T. https://portal.ct.gov/-/media/Office-of-the-Governor/Executive-Orders/Lamont-Executive-
Orders/Executive-Order-No-9T.pdf. (SA-1)
2
  A Look at What’s in the Stimulus Package Trump Signed - The New York Times (nytimes.com).
https//www.nytimes.com/2020/12/28/business/economy/second-stimulus-package.html.

                                                       1
v. New York, 975 F. Supp. 2d 209, 227 (N.D.N.Y. September 30, 2013). Plaintiffs claim that

“[t]he Defendant’s conduct challenged here is outside of the scope of his job as Governor, and

beyond the statutory limitations and his powers and authorities as Governor.” Amend. Compl., ¶

87. Plaintiffs state that the ultra vires claim is against Governor in his individual capacity only

and as a result they are entitled to compensatory and punitive damages. Opp., p. 17.

        Plaintiffs ultra vires claim against Governor in his individual capacity for any federal

claims should be dismissed on the grounds of qualified immunity as outlined in Defendant’s

Memorandum of Law in Support of Motion to Dismiss (ECF # 44-1)(hereinafter “MIS MTD”),

p. 38. Plaintiffs have not addressed the defendant’s argument on qualified immunity and as a

result any objection on qualified immunity is waived. See Thurmand v. Univ. of Conn, 2019

U.S. Dist. LEXIS 67690, at *17-18 (D. Conn. April 22, 2019).

        As to any state law claims, the court should decline to exercise supplemental jurisdiction.

MIS MTD, p. 39. If the court were to decide the ultra vires claim, it should be dismissed for lack

of jurisdiction. First, the doctrine of sovereign immunity deprives this court of subject matter

jurisdiction because under Connecticut law this is a claim against the state.

      To determine whether a claim has been brought against the state or against a defendant in
    his individual capacity, the court must examine four criteria, all four of which must be
    satisfied for the claim to be deemed against the state. The criteria are: (1) a state official has
    been sued; (2) the suit concerns some matter in which that official represents the state; (3) the
    state is the real party against whom relief is sought, and (4) the judgment, though nominally
    against the official, will operate to control the activities of the state or subject it to liability.

Thurmand, 2019 U.S. Dist. LEXIS 67690, at *21(internal citations and quotations omitted). The

plaintiffs ultra vires claim meets all four criteria to find that this claim is against the State of

Connecticut and should be treated as such.

        The doctrine of sovereign immunity provides that in order to get monetary damages from

the state, the legislature has to have waived the state’s sovereign immunity, or the plaintiff has

                                                    2
obtained a waiver of sovereign immunity from the Claims Commissioner. See Morgan v.

Semple, 2020 U.S. Dist. LEXIS 72515, *19 (D. Conn. April 24, 2020) (citing Miller v. Egan, 265

Conn. 301, 313-318 (2003)) Plaintiffs have not provided a waiver of sovereign immunity that

allows money damages on their ultra vires claim and they have not claimed they have obtained a

waiver from the Claims Commissioner.

         There is also no right to monetary damages under the Connecticut Constriction Article

First, § 10. “The Connecticut Supreme Court has held that ‘Article first, § 10 . . . does not itself

create new substantive rights but, instead, protects access to [Connecticut state] courts.’ Binette

v. Sabo, 244 Conn. 23, 30, 710 A.2d 688 (1998). As no substantive rights are created, the Court

also declined to exercise supplemental jurisdiction over this claim.” Tyus v. Semple, 2019 U.S.

Dist. LEXIS 70738, at *6-7 (D. Conn. April 26, 2019). See Townsend v. Sweet, 2019 U.S. Dist.

LEXIS 148246, at *29 (D. Conn. August 30, 2019)(“Townsend's claims under Sections 8, 9, 10,

and 11 cannot proceed. There is no private action for money damages under Article First,

Sections 8 or 10). 3

         This court should also decline to exercise supplemental jurisdiction over this state law

claim because it presents novel or unsettled questions of state law. In Casey v. Lamont, 2020

Conn. Super. LEXIS 1043, at *13 (X06-UWY-CV-XX-XXXXXXX-S September 16, 2020), appeal

pending and argued 12/11/20, the CT Superior Court found that the Governor’s Executive Orders

that closed down bars “were validly executed pursuant to his statutory authority found in § 28-

9(b)(1) and (7).” The court also found that Conn. Gen. Stat. § 28-9 was “not unconstitutional

due to a separation of powers doctrine.” Id., at *20-21. This court should decline jurisdiction of

    3
       Sentementes v. GE, 2014 U.S. Dist. LEXIS 86596, *28-29 (D. Conn. June 25, 2014)(“Although Defendants
do not challenge Plaintiffs' claim to the extent that they assert a violation of Article 1, section 10 of the Connecticut
state constitution, the Court will dismiss that claim sua sponte, without leave to replead, as Connecticut courts do not
recognize a private right of action under that clause.”)


                                                           3
a state law claim while the issue of state law is pending before the Connecticut Supreme Court.

         Furthermore, Conn. Gen. Stat. § 4-165(a) provides statutory immunity which deprives

this court of subject matter jurisdiction. See Sousa v. Roque, 2005 U.S. Dist. LEXIS 35885 at *8

(D. Conn. 2005). Conn. Gen. Stat. § 4-165(a) provides that “[n]o state officer or employee shall

be personally liable for damage or injury, not wanton, reckless or malicious, caused in the

discharge of his or her duties or within the scope of his or her employment. Any person having a

complaint for such damage or injury shall present it as a claim against the state under the

provisions of this chapter.” “Claims involving the doctrines of common law sovereign immunity

and statutory immunity pursuant to § 4-165, implicate the Court’s subject matter jurisdiction.”

Kelly v. Albertsen, M.D., 114 Conn. App. 600, 605 (Conn. App. Ct. 2009), quoting Mercer v.

Strange, 96 Conn. App. 123, 128 (Conn. App. Ct. 2006). The plaintiffs have not alleged wanton,

reckless or malicious conduct by the Governor and therefore, any claim against him in his

individual capacity must be dismissed.

         Mootness - Defendant’s mootness argument does not apply to all of plaintiffs’ claims,

but only to claims that are based on superseded orders or that the subject to the federal

mortarium. The plaintiffs argue that the claims based on superseded executive orders fall under

the “voluntary cessation order and the federal moratorium does not moot the plaintiffs’ claims. 4

Opp., p. 7. The voluntary cessation exception does not automatically apply just because a

defendant stops the challenged conduct. See E.I. Dupont de Nemours & Co. v. Invista B.V., 473

F.3d 44, 47 (2d Cir. 2006). To the contrary, the purpose of the doctrine is to prevent a defendant

4
  Plaintiffs’ opposition improperly relies on materials that are neither in their amended complaint nor subject to
judicial notice. The Second Circuit has long held—and recently reiterated—that “Plaintiff cannot use his opposition
to a motion to dismiss to amend the complaint.” Lieberman v. American Express Co., 2020 U.S. Dist. LEXIS
167279, at *9 n.3 (E.D.N.Y. Sep. 13, 2020) (citing Doe v. Merck & Co., 803 F. App’x 559, 560 n.3 (2d Cir. 2020)).
Yet, that is precisely what Plaintiffs seek to do here; Plaintiffs’ Opposition relies extensively on statements of facts
that are not referenced in either their Amended Complaint or exhibits. Opp., pp. 12-13 and p. 24. This Court should
disregard those materials in their entirety and decide this Motion to Dismiss based on Plaintiffs’ Amended
Complaint.

                                                           4
from “strategically alter[ing] its conduct in order to prevent or undo a [judicial] ruling adverse to

its interest.” Id. “The exception’s purpose is to deter a manipulative litigant [from] immunizing

itself from suit indefinitely, altering its behavior long enough to secure a dismissal and then

reinstating it immediately thereafter.” Town of Portsmouth, 813 F.3d 54, 59 (1st Cir.

2016)(internal quotations and citations omitted).

       The Executive Orders were not taken for the purpose of manipulating the judicial process

in order to immunize the defendant from suit indefinitely. The Governor has been responding to

pressure to keep tenants in their homes to prevent the spread of COVID-19 and to landlords who

are claiming financial hardship due to the eviction moratorium. The change in the EOs also does

not end the litigation, as only evictions that fall into the exceptions of the EOs and are allowed to

move forward are moot. Courts assume the good faith of the political branches of government

and defer to their decision to change course. See Town of Portsmouth, 813 F.3d at 59. Such

deference “is the rule, not the exception,” and it is a rare case where it can be overcome. Lamar

Advert. of Penn, LLC v. Town of Orchard Park, New York, 356 F.3d 365, 377 (2d Cir. 2004).

       The Governor EOs regarding the eviction moratorium, went from an exception being

allowed only for serious nuisance in EO 7X; to allowing evictions for non-payment of rent prior

to February 29, 2020, in EO 7DDD; and then to allowing evictions for serious nonpayment of

rent, which was for rent arrearage equal to or greater than six months’ worth of rent due on or

after March 1, 2020, in EO 9E and EO 9H. Recently, the Governor issued EO 9T which has

extended the eviction moratorium until February 9, 2021 but continues the exception for rent due

prior to February 29, 2020 and for serious nonpayment of rent. There simply is no plausible or

good faith argument that defendant repealed portions of the eviction moratorium because of this

litigation, or that they did so as a strategic ploy to moot this case or obtain some other litigation



                                                   5
advantage.

       Plaintiffs claim that the Governor will reverse the EOs is pure speculation and not

supported by their history. The plaintiffs’ reliance on Roman Catholic Diocese v. Cuomo, 592

U.S. ___, 2020 U.S. Lexis 5798 (2020), Opp., p. 9, is misplaced. In Roman Catholic Diocese v.

Cuomo Governor Cuomo had stated that restrictions would revert to back to stricter limitations

as COVID-19 cases increased. The court should, therefore, decline to apply the voluntary

cessation exception and dismiss claims based on superseded Executive Orders as moot.

       Plaintiff also argue that the federal moratorium does not apply because the CDC Notice is

less restrictive than the Governor’s Executive Orders. Opp., p. 15. The interaction between the

CDC Notice and the executive orders is not a model of clarity, however, Connecticut Superior

Courts are reviewing evictions pursuant to the CDC Notice for cases that can move forward

pursuant to the EOs. See Threadmill Master Tenant, LLC. v. Fraser, 2020 Conn. Super. LEXIS

1120 (KNL-CV-XX-XXXXXXX-S October 13, 2020) and Ocean Beach Apts., LLC. v. Hodge, 2020

Conn. Super. LEXIS 1117 (KNL-CV-XX-XXXXXXX October 9, 2020).

       Contract Clause – Plaintiffs state that the Second Circuit has never rejected a 1983

cause of action premised on the Contract Clause. See Opp., p. 22. The Second Circuit has

applied the legal standard for a Contract Clause violation, See Donohue v. Cuomo, 980 F. 3d 53,

(2nd Cir. 2020), but defense counsel has been unable to find a Second Circuit case that address

the right to a private contract clause action as raised in Haley v. Pataki, 106 F.3d 478, 482 (2d

Cir. 1997).

Failure to State a Claim

       Jacobson - The plaintiffs’ claim that the Governor’s reliance on Jacobson v.

Massachusetts is misplaced. Opp., p. 18. The defendant is aware that in Roman Catholic



                                                 6
Diocese v. Cuomo, 2020 U.S. Lexis 5708, __ S.Ct __ (2020), the U.S. Supreme Court found that

the plaintiffs had shown that they were likely to prevail on their claim that Governor Cuomo’s

Executive Order violated their First Amendment Right. Justice Gorsuch stated in his

concurrence, “[e]ven if judges may impose emergency restrictions on rights that some of them

have found hiding in the Constitution’s penumbras, it does not follow that the same fate should

befall the textually explicit right to religious exercise.” Id., 2020 U.S. LEXIS at *14-15. While

the court granted a temporary injunction for a First Amendment right to religious exercise based

on a different EO that does not mean that Jacobson is not good law.

       Count 1 - Equal Protection Clause - Plaintiffs claim that commercial landlords and

residential landlords are prima facie identical and that the types of tenants they rent to is “not

part of the applicable analysis.” Opp., p. 27. As stated in defendant’s MIS MTD, p. 18, the

Equal Protection Clause “does not forbid classifications” in the abstract, and instead “simply

keeps governmental decisionmakers from treating differently persons who are in all relevant

respects alike.” Nordlinger v. Hahn, 505 U.S. 1, 10 (1992). Because commercial landlords do

not rent to residential tenants who will have to leave their home if evicted, they are not “in all

relevant respects alike.”

       Plaintiffs claim that their equal protection claim is subject to a “heightened scrutiny”

because “[t]he Plaintiffs’ Amended Complaint states a claim for relief under the Equal Protection

Clause based on the Defendant’s denial of Plaintiff’s constitutional protected right to access the

courts.” Opp., p. 28. Plaintiffs’ Amended Complaint does not include a First Amendment cause

of action. See ECF # 23, Amended Comp. Plaintiffs are not allowed to add a First Amendment

claim through their Opposition brief, p. 28. See Lieberman v. American Express Co., 2020 U.S.

Dist. LEXIS 167279, at *9 n.3 (E.D.N.Y. Sep. 13, 2020) (citing Doe v. Merck & Co., 803 F.



                                                  7
App’x 559, 560 n.3 (2d Cir. 2020)). The equal protection claim is also not subject to a “heighted

scrutiny” or “intermediate scrutiny” as outlined in ACA International v. Healy, 457 F. Supp. 3d

17, 25 (D. Mass. May 6, 2020), which was a First Amendment claim.

       Count 2 – Contract Clause - Defendant maintains that there is no substantial

impairment under the contract clause. As stated in the MIS MTD, p. 23, the amount of a security

deposit held by a landlord and the time period for evictions are both governed by statute and as a

result, it is foreseeable that these provisions can change. As an example, Conn. Gen. Stat. § 47a-

21 allows a landlord two hold two months of security deposit. The EOs allow tenants to use

excess of one months rent as payment of rent, so landlords still maintain one month’s security

deposit. It is not unforeseeable that the amount of security deposit that a landlord may hold can

decrease. In 1982, Conn. Gen. Stat. § 47a-21was modified and reduce the maximum amount of

a security deposit for individuals over 62 who meet certain income requirements. Conn. P.A. 82-

249 (SA-6). In 1984 the statute was changed to reduce the amount of maximum-security deposit

for any over 62 years of age to one month. Conn. P.A. 84-504(SA-8). Statutes governing

landlord/tenant law change and there is no substantial impairment by the EOs.

       Plaintiffs cite to University of Haw. Prof’l Assembly v Cayetano, 183 F.3d 1096 to

arguing that the delay in tenants’ payments is a substantial impairment. Opp., p. 24. The court

in Univ. of Haw., 183 F.3d at 1107, stated that the “[a] higher level of scrutiny is required to

assess ‘abrogation’s of government obligations than in the case of legislative interference with

the contract of private parties.” The court was also not dealing with a highly regulated business

of landlord/tenant law.

       Plaintiffs argue that the EOs were not issued for a legitimate purpose and that they are

neither reasonable or necessary. Opp., p. 25-26. The Governor’s EOs advance a legitimate



                                                  8
public interest and are reasonable and necessary to do so. Governor Lamont did not issue the

executive order to benefit himself or the state of CT, but to benefit a legitimate public interest.

As stated in Apt. Ass'n of L.A. Cty. v. City of Los Angeles, 2020 U.S. Dist. LEXIS 212769, at

*18 (C.D. Cal., November 13, 2020):

   Notably, here, as in Blaisdell, the Moratorium is addressed to protect a basic societal need, is
   temporary in nature, does not disturb landlords' ability to obtain a judgment for contract
   damages, does not absolve tenants of any obligation to pay any amount of rent, does not
   appear to impact landlords' ability to obtain housing, and was implemented in the context of
   a state of emergency. Indeed, the current emergency is arguably more serious than that
   brought on by the Great Depression, coupling, as it does, the consequences of economic
   catastrophe with a serious, and worsening, threat to public health.

       Plaintiffs argue that the EOs are not necessary because the courts have the discretion to

allow a tenant to remain in possession of a property. Opp., p. 26. The plaintiffs’ argument is

without merit because allowing a court to delay an eviction is not the same as preventing

someone from getting a Notice to Quit. The purpose of the Notice to Quit is to have the tenant

leave the premises without an eviction. Conn. Gen. Stat. § 47a-23(b) provides that the notice

shall be in writing and with substantially, the following form: “I . . hereby give notice that you

are to quit possession or occupancy of the (apartment) on or before (here insert the date) for the

following reasons. Serving a Notice to Quit can result in a tenant leaving the property without

any further action by the landlord. Since the plaintiffs concede that the government’s objection

to not to have tenants actually removed from the property is a justifiable action, the Executive

Orders that do not allow service of a notice to quit are reasonable and necessary.

       Plaintiffs claim defendant’s reliance on Elmsford v. Cuomo, 2020 WL 3498846 (June 29,

2020) is distinguished because the executive orders issued by Governor Cuomo “differ

drastically “from Lamont’s Executive Orders. Opp., p. 26. Plaintiffs claim that Governor

Cuomo’s Executive Order 202.38 extended the provision of 202.28 but didn’t extend the eviction



                                                  9
moratorium past August 19, 2020. 5 While the court in Elmsford did deal with an Executive

Order scheduled to expire on August 19, 2020, the Court in Brown v. Azar, 2020 U.S. Dist.

LEXIS 201475 (N.D. GA October 29, 2020) up held the CDC eviction moratorium that went

until December 31, 2020 at the time of the decision. Furthermore, the legal argument in

defendant’s MIS MTD, pp. 21-25, supports that the plaintiffs have failed to state a cause of action

under the Contract Clause.

        Count 3- Due Process - Plaintiffs appear to be arguing that they have a substantive due

process and procedural due process right because of the landlord’s security interest in the

security deposit. Opp. p. 31. Plaintiffs have provided no case law in support of their argument

that this a property right that is protected by the Due Process Clause.

        Count 4 -Taking Clause - Plaintiffs have limited their takings claim to the argument that

the use of the plaintiff using the security deposit to pay rent is a noncategorical taking. Opp. p.

33. The EOs allowed tenants to use their security deposits in excess of 30 days to pay rent for

the months of April, May or June and EO 7OOO extended that provision for the months of July

and August. The reduction of the security deposit to one months rent verses two months rent

does not meet the standards of a non-categorical taking for the reason stated in defendant’s MIS

MTD, p. 35-38.

                                               CONCLUSION

        For the reasons stated above and in Defendant’s Memorandum of Law in Support of

Motion to Dismiss, the defendant respectfully moves the court for dismissal of the Amended

Complaint in its entirety.


5
  While plaintiffs are correct that EO did not extend the eviction moratorium past August 19, 2020, the eviction
moratorium for residential tenant’s has been extended by the New York’s Tenant Safe Harbor Act until there are no
longer restrictions on businesses, public accommodations and nonessential gatherings put in place by the Governor’s
Executive Orders. 2020 N.Y. ALS 127 (SA-10).

                                                        10
                                                       Respectfully submitted,

                                                       DEFENDANT
                                                       GOVERNOR NED LAMONT

                                                       WILLIAM TONG
                                                       ATTORNEY GENERAL

                                               BY:     /s/ Maria C. Rodriguez
                                                       Maria C. Rodriguez (ct08946)
                                                       Philip Miller (ct25056)
                                                       Assistant Attorneys General
                                                       Attorney General’s Office
                                                       165 Capitol Avenue, 4th Floor
                                                       Hartford, CT 06106
                                                       Tel: (860) 808-5050 // Fax: (860) 808-5388
                                                       Email: Mariac.rodriguez@ct.gov
                                                       Email: Philip.Miller@ct.gov



                                        CERTIFICATION


       I hereby certify that on December 31, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.



                                                       /s/ Maria C. Rodriguez
                                                       Maria C. Rodriguez
                                                       Assistant Attorney General




                                                  11
